DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to independent claim 1 is U.S. Patent 8,383,417 B2, which discloses a method for determining a quantity of an analyte in a liquid sample, comprising adding a known quantity of an internal standard comprising an isotopically labeled version of the analyte to the sample (column 3, lines 64-67); providing a continuous stream of the sample having the internal standard to an inlet of a LCMS system comprising a chromatograph fluidically coupled to a mass spectrometer, whereby the chromatograph separates the stream into chemical separates that are received by and ionized by the mass spectrometer, the ionization generating a plurality of precursor ion species (column 4, lines 8-28); and repeatedly performing the steps of: performing a data-independent analysis of the precursor ion species using a mass analyzer, whereby a mass spectra of a plurality of product-ion species generated by fragmentation of the precursor ion species are acquired (column 4, line 24-column 5, line 60); and calculating the quantity of the analyte in the sample by comparison between intensities of one or more mass spectral signals generated by the quantitative tandem mass spectrometric analyses of the analyte to intensities of one or more mass spectral signals generated by the quantitative tandem mass spectrometric analyses of the internal standard (column 5, line 61-column 6, line 5). The prior art fails, however, to teach deciding to perform a quantitative tandem mass spectrometric analysis of the internal standard and a quantitative tandem mass spectrometric analysis of the analyte based on a degree-of-matching score meeting a respective calculated degree-of-matching condition, the degree-of-matching score relating to either a number of ions of the internal standard that are detected or to overlap between results of the data-independent analysis and tabulated mass spectral data of the internal standard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        15 June 2022